UNI'}`ED STA'I`ES DlS'l`RlCT COURT
FOR THE, DlS'l`RlC'l_` OF COLUMBIA

Bcn_jaiiiin Bluman and Asenath
Steilnan,

Piaintira, civil N@. 10-1766 (BMK)(RMU)(RMC)

v. Tliree-.ludge Court

ii ederal Election Conunission,

Deferidant.

\~/\_/\_/\»_»*‘\_/‘~.._/\.J\_/\-_/\¢J\¢»/\~_./

Before: KAVANAUGl-l, Circtiit .iudge; URBINA, District Judgc; and COLLYER, District
Judge.

MEM()RANDUM ()PINION

KAVAN/~\UGI~I, Circtiit .ludgc:

Plaintiffs are foreign citizens who temporarily live and work in the United States. They
are tieithei' U.S. citizens nor iavvl"ul pennanent rcsidents; rather, they are lawfully in the United
States on temporary work visas. Although they are not U.S. citizens and are in this country only
tentporarily, plaintiffs want to participate in the U.S. canipaigii process They seek to donate
money to candidates in U.S. federal and state elections, to contribute to national political parties
and outside political groups, and to make expenditures expressly advocating for and against the
election of candidates in U.S. elections. Plaintif'l"s are barred from doing So, hovvever, by federal
statute See 2 U.S.C. § 44ie(a).

ln this Suit, piaintiffs argue that the federal ban on their proposed activities is
unconstitutional. Plaintiffs contend, in particular, that foreign citizens lawfully resident in the

United States have a right under the l~iirst Aineiidineiit to the United States Constitution to

contribute to candidates and political parties and to make express-advocacy expenditures We
respect the force of plaintiffs’ arguments, as ably advanced by plaintiffs’ counsel. Under the
relevant Supreme Court precedents, however, we must disagree with plaintiffs’ submission. Thc
Suprerne Court has long held that the government (fecleral, state, and local) may exclude foreign
citizens from activities that are part of democratic self-government in the United States. For
example, the Suprelne Court has ruled that the governineiit rnay bar aliens front voting, serving
as jurors, working as police or probation officers, or teaching at public schools. Under those
precedents, the federal ban at issue here readily passes constitutional nnuster. We therefore grant
the FEC’s motion to dismiss plaintil"fs’ coniplailit under federal Rule of Civil Procedure

l2(b)(6), and we deny plaintiffs’ motion for summaryjudgrnelit.i

LEGAL BACKGROUND

/~\s political campaigns grew more expensive in the latter half of the 20th Century,
especially with the advent of costly television advertising, money became more important to the
campaign process - in terms of both contributions to candidates and politicai parties and
expenditures advocating for or against candidates As money became more important to the
election process, concern grew that foreign entities and citizens tnight try to influence the
outcome of U.S. elections. In 1966, Congress sought to limit foreign infiueiicc over Ainerican
elections by prohibiting agents of foreign governments and entities from inaking contributions to
candidates See Pub. L. No. 89~486, §8, 80 Stat. 244, 248-49 (1966). ln 1974, Congress

expanded that ban and barred contributions to candidates front all "foreign nationals," defined as

l in this opinion, we follow Supreine Court practice and use the terms "foreign citizen" and
“alien" interchangeably to refer to individuals who are not citizens of the United States. As we use them
iiere, those terms do not include individuals who are dual citizens of a foreign country and the United
States. 'l`he term "foreign national” is a statutory term of art and has a narrower scopc: lt covers foreign
citizens except for lavvi`til perinanertt residents of the United States. See 2 U.S.C. § 441 e(b).

2

all foreign citizens except lawful permanent residents of the United States. See Federal Election
Campaign Act Ainendlnents of ]974, Pub. L. l\lo. 93-443, § l()i (d), 88 Stat. 1263, 1267.

But those restrictions did not eliminate the possibility of foreign citizens influencing
Ainerican elections by, for example, sot`t-inoney donations to political parties as opposed to
direct contributions to candidates Activities by foreign citizens in the 1996 election cycle
sparked public controversy and an extensive investigation by the Senate Committee on
Governlnental Affairs. Tlie Committee found that foreign citizens had used soft~inoney
contributions to political parties to essentially buy access to Alnerican political officials See S.
RLSP. NO. iO5-l67, at 78l-27lO, 46]9~5925 (]998}. it also found that the Chinese government
had made an effort to "influence U.S. policies and elections through, among other rneans,
financing election cainpaigns." Ia'. at 47; see also .id. at 250] ~12.

ln response, Congress eventually passed and President George W. Bush signed
legislation that, among n'iany other things, strengthened the prohibition on foreign financial
involvement in Ainericaii elections. See Bipartisan Cainpaign Reform Act of 2002, Pub. l,. No.
107-t 55, § 3(}3, 1 16 Stat. 81, 96. This new Act expanded the ban on foreign nationais’ financial
influence on elections by banning foreign nationals both from making expenditures and from
inaking contributions to poiitical parties, thus supplementing the pre-existing ban on foreign
nationals rnakirug contributions to candidates

The relevant provision of the statute as an'iended in 2002 reads:

(a) Prohibition
lt shall be unlawful for-

(l) a foreign national, directly or indirectly, to inake~»

(A) a contribution or donation of money or other thing of value, or to make an
express or implied promise to make a contribution or donation, in connection with
a Federal, State, or local election;

(B) a contribution or donation to a committee ofa political party; or

(C) an expenditui'e, independent expenditure, or disbursement for an electioneering
coinmunication (within the meaning of section 434@")(3) of this title); or

(2) a person to solicit, accept, or receive a contribution or donation described in
stibparagrapli (A) or (B) of paragraph (l) from a foreign iiational.

2 U.S.C. § 44le(a).2 The statute continues to define "foreigii riational" to include all foreign
citizens except those who have been admitted as lawful perinanent residents. Ia’. § 44ie(b).

As relevant liere, we interpret the statute to bar foreign nationals ~ that is, all foreign
citizens except those who have been admitted as lawful pernianeiit residents of the United States
4 from contributing to candidates or political parties; from inaking expenditures to expressly
advocate the election or defeat of a political candidate; and from iriaking donations to outside
groups when those donations in turn would be used to make contributions to candidates or
parties or to finance express~advocacy expenditures. See generally FEC v. Wiis'cr)niri`ii Ri'glir 10
Lij`fe, ]nc., 551 U.S. 449 (2007); Eiiii'i'y’.i' Li'.si v. F]ZC, 581 F.3d l (D.C. Cir. 2009). This statute,
as we interpret it, does not bar foreign nationals from issue advocacy - that is, speech that does
not expressly advocate the election or defeat of a specific candidate. The line between prohibited

express-advocacy expenditures and permitted issue-advocacy expenditures for purposes of this

2 ”l`he statute as ainended defines ‘°coiitribution" as "any gift, subscription, loan, advance, or
deposit of money or anything of value made by any person for the purpose of influencing any election for
Federal office" or "the payment by any person of compensation for the personal services of another
person which are rendered to a political coinmittee without cliarge for any ptirpose." 2 U.S.C.
§ 431(8)(/'\). 'l`he statute as amended defines "expeiidittii'e" as "aity purchase, payment, distributioii, loan,
advance, deposit, or gift of inoney or anything of value, made by any person for the purpose of
iiiflueiicing any election for I*`ederal office" or any "wi'itten contract, proinise, or agreement to make an
expenditure." [cz’. §43l(9)(A). An "iiidependent expenditure" is "an expenditure by a person . . .
expressly advocating the election or defeat of a clearly identified candidate" that is not made in
coordination with that candidate. Ice'. § 431(17).

statute is the line drawn by the Supreme Court in Wi`s'cc)n.s'in Righi" to L;`f`e: An express-advocacy
expenditure is one that funds "express canipaign speech" or its "functiorial equivalent." 551 U.S.
at 456 (controlling opinion of Roberts, C.l.). An advertisement is the "functional equivalent" of
express advocacy if it "is susceptible of no reasonable interpretation other than as an appeal to

vote for or against a specific candidate." Id. at 469~70.

FACTUAL AND I’ROCEDURAL BACKGROUNI)

'l_`lie plaintiffs in this suit - Benjainin Bluman and Asenath Steiman - are foreign citizens
who live and work in the United States on temporary visas. Blutnan is a Canadian citizen who
has lawfully resided in the United States since Noveinber 2009 on a temporary work visa. Froin
Septeinber 2006 to .lune 2009, he lawfully resided iri the United States on a temporary student
visa while attending law school. l~lis current visa will allow him to stay in the country until
November 2012, at which time he plans to apply for a second three-year term. He is an associate
at a law firm in New York City,

Bltinian wants to contribute to three candidates: Represeiitative .lay lnslee of
Washington; Diane Savino, a New York state senator; and President Obama. l~»le also wants to
print flyers supporting President Obaina’s reelection and to distribute them in Central Park.

Steiman is a dual citizen of Canada and lsrael. She has a temporary visa authorizing her
to live and work in the United States for a period of three years, through .lune 20l2, but that term
could be extended for up to seven years. She is a medical resident at a hospital in l\lew York.

Steiman wants to contribute money to Senator Tom Coburn; a yet-to-be-deteririiiied

candidate for the Republican iiomination for President in 20]2; the National Republican

Senatorial Committee; and the Club for Growth, an independent organization that advocates with
respect to certain issues and candidates
All of plaintil"f`s’ desired activities are barred by 2 U.S.C. § 44le(a) as amended in 2002.
Plaiiitiffs filed this complaint alleging that the statutory bar on their proposed activities
violates the First Anieiidinent to the United States Constitution. 'l`he Federal Election
Commissioii moved to dismiss the suit for failure to state a claim. See FED. R. CIV. P. l2(b)(6).

l’laiiitifi"s moved for suinmary jud ginent.

DISCUSSION
l. Standard of Scrutiny

Political contributions and expenditures are acts of political expression and association
protected by the First Ainendinent. Accordirig to plaintiffs, regulation of those activities
therefore must meet li`irst Ainendinent strict scrutiny standards. See Btickiejv v. Val'eo, 424 U.S.
l, 25 (1976). 'l`he FEC counters that § 44le(a) manifests a congressional judgment on a matter
of foreign affairs and national security, and is thus subject to deferential rational basis review.
We think the question is somewhat more complex than either side suggests, not only because the
statute implicates both the First Atnendnieiit and national security, but also because it includes
both a liinit on contributions and a limit on expenditures, which have traditionally been subject to
different levels of First /-\inendinent scrutiny. See M€Con)ieli v. FEC, 540 U.S. 93, l34-37
(2003); Buckley, 424 U.S. at 20-23, 44-45. But the debate over the level of scrutiny is ultimately
riot decisive here because we conclude that §44le(a) passes muster even under strict scrutiny.
Therefore, we may assume for the sake of argument that §44le(a)’s ban on political

contributions and expenditures by foreign nationals is subject to strict scrutiny.

ln order to pass inuster under strict scrutiny, a statute must be iiarrowly tailored to
advance a compelling government interest FEC v. Wiis'.con.rr`n Riglil to L(jfe, Inc., 551 U.S. 449,
464 (2007) (controlling opinion of Roberts, C.J.). Plaintiffs contend that § 44le(a) cannot satisfy

that exacting standard We disagree

il. "i`he Merits

Over the last four decades, the First Aineiidinent issues raised by campaign finance iaws
have been the subject of great debates involving ail three branches of the iiatioiial governineiit.
See, e.g., Ci`rr`zens United v. FEC, l30 S. Ct. 876 (ZOIO); Buc'k!ey v. Valeo, 424 U.S. l (1976).
'l`his case does not implicate those debates. Rather, this ease raises a preliminary and
foundational question about the definition of the American political conimunity and, in
particular, the role of foreign citizens in the U.S. electoral process.

We l494 U.S. 259, 271
(l 990) (aliens protected by the Constitutioii "when they have come within the territory of the
United States and developed substantial connections with this country"); Plyler~ v. Doe, 457 U.S.
202, 210-12 (1982) (iliegal aliens protected by Equai Protection Clause in the context of public
education); Mcrrhenas‘ v. D:`az, 426 U.S. 67, 77 (l976) (Fifth and fourteenth Aineiidineiits protect
all aliens within the jurisdiction of the United States, even those "whose presence in this country
is unlawful, involuntary, or transitory," front "deprivation of life, libeity, or property without due

process of law"); Szrgarnrczn v. Dougall, 413 U.S. 634, 641-42 (1973) (aliens protected by l:`,qual

Protection Ciause from exclusion from the state civil service); fn re Gi"r')j‘illrs, 4l3 U.S. 717, '719~
20, 722 (1973) (resident alien protected by the Fourteenth Arneridirleiit in the context of
admission to the bar); Graharir v. Rr`char‘ca’.s'orr, 403 U.S. 365, 371-77 (]971) (lavvfully admitted
resident aliens protected by Equal Proteetion Clause in the context of state welfare laws);
Shcitrghne.s',sy v. Unv`ted Stal'e.s ex rel. Mezei', 345 U.S. 206, 212 (1953) (illegal aliens already in
the United States entitled to due process before deportation); Ki»rong Hai` Cherv v. Coldi`ng, 344
U.S. 590, 596-98 (1953) (lawful perinanent resident alien protected by the Fifth Ainerldinent in
the context of expulsion and deportation); Brr`dges' v. Wixr)n, 326 U.S. 135, l48 (1945) (resident
aliens protected by the First Amendment in the context of deportation); Ru.s'.sr`an Voiuri!eer Fleei
v. United Sfafeir, 282 U.S. 48l, 489 (l93l) (.lust Compensation Clause of I~`iftli Amendment
applies to foreign corporation); h’orrie Ins. Co. v. Dr`ck, 281 U.S. 397, 4ll (]930) (protection of
the Fourteentli Aineiidnient extends to aliens in the context of contract dispute); Truax v. Rafeh,
239 U.S. 33, 39-40 (1915) (Equal Protection Clause protects resident aliens in the "conduct of
ordinary private enterprise"); Wong Wing v. United Stales, 163 U.S. 228, 238 (1896) (illegal
alien protected by the Fifth and Sixth Arnendineiits from "irnprisocnneiit at hard iabor" without
trial by jury before deportation); Fong Yue Ti`ivg v. United Stcrt'e.s', 149 U.S. 698, 724 (1893)
(resident aliens protected by the Constitution "in regard to their rights of person and of property,
and to their civil and criminal responsibility"); Yr`ck Wo v. }Iopkins, ll8 U.S. 356, 368-74 (l886)
(resident aliens protected by the fourteenth Ainendinent from discriminatory enforcement of
public safety ordinanccs).

But we also know froin Supreine Court case law that foreign citizens may be denied
certain rights and privileges that U.S. citizens possess For example, the Court has ruled that

governinent may bar foreign citizens froni voting, serving as jurors, working as police or

probation oflicers, or working as public school teachers. See Cabell v. Chai»ez-Sa!z`a'o, 454 U.S.
432 (l982) (upholding a law barring foreign citizens from working as probation ofiicers);
A)nbacli v. Nor~wick, 441 U.S. 68 (1979) (upholding a law barring foreign citizens from teaching
in public schools unless they intend to apply for citizenship); Fot`ey v. Conneli'e, 435 U.S. 291
(19.78) (upholding a law barring foreign citizens frorn serving as police ofi'icers); Pe)rkin.s v.
Smith, 370 F. Supp. 134 (D. l\/ld. ]974), q[j"'a' 426 U.S. 913 (1976) (upholding a law barring
foreign citizens from serving as jurors); Sugcrrrrrn'n, 4l3 U.S. at 648-49 ("citizenship is a
perniissible criterion for iimiting" the "riglit to vote or to hold high public office"). The Court
has further indicated that aliens’ First Aineiidinent rights might be less robust than those of
citizens in certain discrete areas. See lz’nrf.rr`c:de.s' v. rS`licrr,/ghnes'.sjy, 342 U.S. 580, 591-92 (1952)
(First /-\ineiidnieiit does not protect aliens front deportation because of inembership in the
Commuiiist Party). Beyond that, the Constitution itself of course bars foreign citizens from
holding certain offices See U.S. CONS'I`. art. l, §§ 2, 3; U.S. CONS']`. art. ll, § l.

in those many decisions, the Supreme Court has drawn a fairly clear line: The
government may exclude foreign citizens frorn activities "intin'iately related to the process of
democratic self-governineiit." Bernal v. F.cn'.`nter, 467 U.S. 21 6, 220 (l 984); see also Grego)ry v.
A.s“hcro_j?, 501 U.S. 452, 462 (199]); Cabell, 454 U.S. at 439-40. As the Court has written, "a
State’s historical power to exclude aliens frorn participation in its democratic political
institutions [is] part of the sovereign’s obligation to preserve the basic conception of a political
colninunity." Fc)[ey, 435 U.S. at 295-96 (internal quotation marks and citation omitted). ln other
words, the government may reserve "participation in its dernocratic political institutions" for
citizens of this country. Icz’. When reviewing a statute barring foreign citizens from serving as

probation officers, the Court explained that the "exclusion of aliens from basic governmental

processes is not a deficiency in the dernocratic system but a necessar» consequence of the
cori=i)n'uivr`!y'.s' proce.s'.s' r)`f`po!."!icaf sel_'f`-defi:ir`tiori'.." Caf)ell, 454 U.S. at 439 (ernphasis added).
Upholding a statute barring aliens from teaching in public schools, the Court reasoned that the

"distinction between citizens and aliens, though ordinarily irrelevant to private activity, is

fundar.nen£al to the definition and gr)vermrieril ofa Sfcrre. . , . it is because of this special

significance of citizenship that governmental entities, when exercising the functions of
government, have wider latitude in limiting the participation of iioncitizens." Ar:nbc:ch, 441 U.S.
at 75 (emphasis added). And in upholding a ban on aliens serving as police officers, the Court
stated that, "although we extend to aliens the right to education and public welfare, along with
the ability to earn a livelihood and engage in licensed professions, the right to govern is reserved
to citizens." Foley, 435 U.S. at 297.

We read these cases to set forth a straightforward principle: lt is fundamental to the
definition of our national political coinmunity that foreign citizens do not have a constitutional
right to participate in, and thus may be excluded from, activities of dernocratic self-government.
lt follows, therefore, that the United States has a compelling interest for purposes of First
Aineiidnient analysis in limiting the participation of foreign citizens in activities of Aniericaii
rlernocratic self-government, and in thereby preventing foreign influence over the U.S. political
process.

App|ying the Supreme Court’s precedents, the question here is whether political
contributions and express-advocacy expenditures ~» including donations to outside groups that in
turn inake contributions or express~advocacy expenditures, see Ernz`ly’.s' Li`,s'l v. FEC, 581 F.3d 1
(D.C. Cir. 2009) 4 constitute part of the process of dernocratic self~governiiieiit. in our view, the

answer to that question is straightforward: Political contributions and express-advocacy

expenditures are an integral aspect of the process by which Ainericans elect officials to f`ederal,
state, and local government offices Political contributions and express~advocacy expenditures
finance advertisements, get-out-tlie-vote drives, rallies, candidate speeches, and the inyriad other
activities by which candidates appeal to potential voters. See generally Buckley, 424 U.S. at l4.
We think it evident that those campaign activities are part of the overall process of democratic
self-government. l\/ioreover, it is undisputed that the government may bar foreign citizens from
voting and serving as elected officers See Sugarnwan, 413 U.S. at 647»49. lt follows that the
government niay bar foreign citizens (at least those who are not lawful permanent residents of
the United States) front participating in the cainpaign process that seeks to influence how voters
will cast their ballots in the elections. Those lirnitations on the activities of foreign citizens are
of a piece and are all "part of the sovereign’s obligation to preserve the basic conception of a
political coinmunity." Foley, 435 U.S. at 295-96 (irtternal quotation inarks on1itted).3

Our task here is made simpler because the Supreme Court has deemed the activities of
dernocratic self-governineiit to include functions as unrelated to the electoral process as teaching
in public schools and serving as police and probation officers See Cabell, 454 U.S. at 444-47;
Ann')ach, 441 U.S. at 7'5-81; Foley, 435 U.S. at 297-300. ]n our view, spending money to
influence voters and finance campaigns is at least as (and probably far more) closely related to
democratic self-governinent than serving as a probation officer or public schooiteaclier. Tltus,
our conclusion here follows almost a_fortr`ori front those cases.

l*`or their part, plaintiffs concede that the government may bar foreign citizens abroad

from nial435 U.S. 765, 788 n.26 (1978) ("speak[ing] on issues of general public interest" is a "quite
different context" from "participatioii in a political campaign for election to public office").

Plaintiffs further contend that §44le(a)’s restrictions on contributions and expenditures
cannot be justified by the longstanding ban on foreign citizens voting in U.S. elections because
the statutory restrictions here are not tied to the right to vote. But that argument rnisunderstands
the compelling interest that is at stake. Tlie statute does not serve a coinpeliing interest in
limiting the participation of non-vorer.r in the activities of democratic self-government; it serves

the coinpelling interest of liiniting the participation of iic)n-Anierr`can.s' in the activities of

democratic self-government A statute that excludes foreign nationals from political spending is
therefore tailored to achieve that conipelling interest.

Plaintiffs also point out that many groups of people who are not entitled to vote may
iionetlieless snake contributions and expenditures related to elections »~ for example, ininors,
Aiiiericari corporations and citizens of states or inunicipalities other than the state or
inunicipality of the elective of`fice. But ininors, American corporations and citizens of other
states and inunicipalities are all iiteinbers of the Ainericaii political connnunity. By contrast, the
Supreme Court has said that "{ajliens are by definition those outside of this con'nnunity."
Cal)ell, 454 U.S. at 439-40. 'l` he compelling iriterest thatjustifles Congress in restraining foreign
nationals’ participation in American elections ~» namely, preventing foreign influence over the
U.S. government »~ does not apply equally to ininors, corporations and citizens of other states
and rnunicipalities. lt is long established that the government’s legislative and regulatory
prerogatives are at their apex in inatters pertaining to alienage. See Mnrihevv.s', 426 U.S. at 79-80;
}Icrr‘z'.s'z`ades, 342 U.S. at 588-89. lt is hardly surprising, therefore, that a law that is justified as
applied to aliens may not be justified as applied to citizens of the United States, or entities made
up of such citizens Thus, the fact that those other iion»votiiig groups of U.S. citizens are free to
contribute and make expenditures does not mean that foreign nationals are similarly entitled

Plaintiffs argue that the statute, as a measure designed to liinit foreign influence over
Anierican self-government, is underinclusive and not narrowly tailored because it does not
prohibit contributions and expenditures by lawful perinanent residents. But as l\/lecnbers of
Congress stated when rejecting a proposal to include lawful pernianeiit residents in §44le(a)’s
prohibition, .s'ee, e.g., 148 Cong. Rec. l~l448-ll45O (Feb. 13, 200,'2) (staten"ients of Reps. Mink,

l\/Ienendez, R_eyes, l\/lorella, and Solis), Congress may reasonably conclude that lawful pern'iarient

residents of the United States stand in a different relationship to the Ainerican political
coinmuiiity than other foreign citizens do. Lawful permanent residents have a long-term stake in
the flourisiiiiig of Aianericaii society, whereas temporary resident foreign citizens by definition
have only a short-term interest in the national eoniniunity. lndeed, at oral argument in this case,
plaintif`fs’ counsel could not say that the two plaintiffs here ever want to become U.S. citizens, or
to apply for lawful perinaneiit residency. L_S`ee 'l`r. of Oral Arg. at l9. Teinporary resident foreign
citizens by definition have primary loyalty to other iiatioiial poiitical coinmunities, many of
which have interests that compete with those of the United States. Apart from that, lawful
permanent residents share important rights and obligations with citizens; for example, iawful
pernianent residents may - and do, in large numbers - serve in the United States iniiitary. ln
those two ways - their indefinite residence in the United States and their eligibility for inilitary
service - lawful perrnaiient residents can be viewed as more similar to citizens than they are to
temporary visitors, and thus Congress’s decision to exclude them from the ban on foreign
nationals’ contributions and expenditures does not render the statute underinclusive in fa.ct, one
inight argue that Congress’s carve-out for lawful perinarient residents inal454 U.S. 290, 299 (1981). Congress’s
determination that foreign contributions and expenditures pose a greater risk in relation to
candidate elections than such activities pose in relation to ballot initiatives is a sensible one and,
in our view, does not tindermitie the validity of the statutory ban on contributions and
expenditures.

Plaintiffs also suggest that Congress’s ban on foreign participation in the campaign
process is the product of jingoistie sentiinent in the United States Congress and thus should not
be accepted by the courts. To begin with, Congress’s most recent legislation on this issue was
based on a factual record collected in the aftermath of the l996 elections and Congress’s genuine
concern about foreign influences on U.S. elections. lt bears inentioning, moreover, that
plaintiffs’ home countries - israel and Canada - and many other democratic countries impose
siniilai' restraints on political spending by foreign citizens See, e.g., Canada Electioiis Act, 2000

S.C., c. 9 §§ 358, 404(1); Knesset Election l,aw (Consolidated Version), 5729-]969, 23 LSl l 10

(5'729-]968/69), as amended; see also 'l`r. of Oral Arg. at 56-57. 'l`o be sure, the United States
protects speech and expression more than most (perhaps more than all) foreign countries do, and
U.S. courts should not be bound by foreign riatioiis’ practices when analyzing constitutional
issues such as this. But as the examples of Canada and israel help show, distinguishing citizens
from non-citizens in this context is hardly unusual or deserving of scorn; rather, it is part of a
coinmon international understanding of the meaning of sovereignty and shared concern about
foreign influence over elections.

l~`or all of those reasons, we are ultimately unpersuaded by plaintiffs’ submission.‘l That
said, we note three important limits to our holding in this case. First, we do not here decide
whether Congress could constitutionally extend the current statutory ban to lawful perinanent
residents who have a rnore significant attachment to the United States than the temporary
resident plaintiffs in this case. Any such extension would raise substantial questions not raised
by this case. Second, we do not decide whether Congress could prohibit foreign nationals front
engaging in speech other than contributions to candidates and parties, express-advocacy
expenditures, and donations to outside groups to be used for contributions to candidates and
parties and express-advocacy expenditures. Plaintiffs express concern, for example, that a ruling
against them here would green-light Congress to impose bans on lobbying by aliens temporarily
in this country. 'i`i'iey similarly express concern that Congress rnight bar them from issue
advocacy and speaking out on issues of public policy. Our holding does not address such
questions, and our holding should not he read to support such bans. Third, we caution the

government that seeking criminal penalties for violations of this provision - which requires that

4 Our holding tneans, of course, that foreign corporations are likewise barred frorn inakiiig
contributions and expenditures prohibited by 2 U.S.C. § 441 e(a). Because this case concerns individuals,
we have no occasion to analyze the circumstances under which a corporation may be considered a_fore:`grr
corporation for purposes of First Arncndrnerit analysis.

17